Citation Nr: 1024105	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1948 to 
July 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In January 2008, the Board remanded the Veteran's case to the 
RO for further evidentiary development.


FINDINGS OF FACT

1.  The objective medical of evidence reflects that at least 
one private clinical evaluator in October 2002 has evidently 
related a diagnosis of PTSD to the Veteran's claimed in-
service stressful event.

2.  There is no verified stressor event alleged to support a 
diagnosis of PTSD, the stressors alleged are inconsistent 
with the dates, places, and circumstances of the Veteran's 
service, and the general "stress" of the Veteran's service, 
inlcuidng his intensive training for work with missiles, does 
not in and of itself  establish a stressor for purposes of 
medical identification of the etiology of PTSD.  

3.  The objective and probative medical evidence 
preponderates against finding that the Veteran has an 
acquired psychiatric disorder, other than PTSD, related to 
his active military service.




CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in April 2004, and other letters were 
sent to him in July 2004 and June 2009 that fully satisfy the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in a March 2010 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. 

As noted above, in January 2008, the Board remanded the 
Veteran's case to the RO for further development that 
included obtaining any recent VA medical records and 
treatment records from D.L.T., M.D.  There has been 
substantial compliance with this remand, as the Veteran's VA 
treatment records, dated from 2002 to 2006, were obtained 
and, in May 2008, Dr. D.L.T. reported that he was the regular 
doctor at the nursing center at which the Veteran was a 
resident.  Private nursing home records, dated from September 
2006 to September 2009 were subsequently received.  

The claimant's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims 
files.  As such, VA has satisfied the duty to assist the 
Veteran in the development of his claim.  The Board may 
proceed without prejudice to the appellant.

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his claim.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, in the absence of a 
verified stressor, there can be no valid diagnosis of PTSD, 
and hence examination would be pointless.  Furthermore, the 
Board finds that an examination is not in order because there 
is no probative suggestion, let alone competent evidence 
showing, a causal connection between the other claimed 
psychiatric disorders and the Veteran's military service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a Veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of a 
psychosis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the Veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).  The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) is the 
governing manual criteria for diagnosing PTSD.  See 38 C.F.R. 
§ 4.125(a) (2009).

Turning to the evidence of record, the Veteran's discharge 
records do not show any combat related awards or decorations, 
nor has he alleged that he served in combat. Thus, credible 
supporting evidence is necessary for him to substantiate his 
service connection claim for PTSD.

If Veteran did not serve in combat, or if the claimed 
stressor is not related to combat, as is the Veteran's claim, 
there must be independent evidence to corroborate his/her 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran 
'statements alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a 
medical health professional based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
Veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 191 
(1991), Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, supra.  This does not mean that he cannot 
establish that the alleged in-service events occurred; it 
only means that other "credible supporting evidence" from 
some source is necessary.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  Since there is a diagnosis of PTSD here, it must 
be determined whether there is credible supporting evidence 
of the Veteran's alleged stressor, i.e., whether service 
records or other independent credible evidence corroborates 
the alleged stressor.  See Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App. at 
124.

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that, 
while the Veteran had a lengthy and admirable military 
career, the evidence of record has not corroborated the 
Veteran's assertion of experiencing a specific verifiable 
stressful event in service such as to warrant a grant of 
service connection for PTSD.

VA and private medical records, dated since 1998, include 
evidence of transient depression for which the Veteran denied 
prior treatment.  

A June 2000 private record indicates an assessment of new 
onset mental status change (memory loss).  In a May 2002 
signed statement, the Veteran's wife said that he had a 
stroke in 2000 and developed Alzheimer's disease.  

A diagnosis of PTSD in October 2002 was rendered by L.P., 
M.D., a private physician (who evidently based the assessment 
upon the Veteran's wife's reports of his signs and symptoms), 
so the Board will focus on whether the Veteran's claimed 
stressor is verified.  The claimed stressor(s) occurred 
during the Veteran's service.  In lengthy April 2002 and May 
2006 written statements, the Veteran (and his wife) indicated 
that he had a secret clearance in service, was in chemical 
warfare, and disarmed missiles in German bunkers.  The 
Veteran's personnel records disclose that he was stationed in 
Germany from September 1964 to August 1966 and from October 
1968 to February 1970.  The Veteran's personnel records do 
not disclose that he had a top secret clearance.  The 
personnel records disclose that the Veteran was a Section 
Chief for B Battery, 1st Battalion, 68th Artillery while 
stationed in Germany the first time, and was a Ammo & 
Security Platoon Sergeant for the 80th Artillery during his 
second tour in Germany.  The Veteran was first stationed in 
Germany in 1964, nearly 20 years after the end of World War 
II.  It is certainly credible that the Veteran's service as 
launch commander, Senior Test Station Operator, and Section 
Chief was stressful.  

The Veteran was stationed in Okinawa from February 1949 to 
April 1950.  He was in service during the Korean War, 
although never stationed in Korea.  His service included the 
period of the Cuban missile crisis and the Vietnam War.  
However, his service personnel records are not consistent 
with training or designations required for a top secret 
clearance.  There is no notation that he disarmed missiles in 
German bunkers.  The Veteran's personnel file is consistent 
with his contention that he underwent specialized training 
related to missiles.  However, there is no evidence that 
specialized or intensive training related to missiles in and 
of itself constitutes a stressor for purposes of medical 
identification of the etiology of PTSD.  The Veteran's 
contention that he disarmed missiles in German bunkers is not 
consistent with the dates and places of his service.  

In an August 2005 statement associated with his October 2005 
substantive appeal, a private nurse said that the Veteran had 
senile dementia that was exacerbated by nightmares, 
hallucinations, and flashbacks of war times.  In a longer 
written statement also submitted at that time, it was 
reported that the Veteran wore a monitor to gauge his 
radiation exposure.  

As the Veteran was stationed in Okinawa, Japan, in February 
1949, this allegation is not beyond the limits of 
credibiilty.  However, the fact that the Veteran may have 
worn a radiation badge or that he was stationed in Japan 
within a few years after the end of World War II are not, in 
and of themselves, evidcne of a verifiable "stressor" or 
evidcne that the Veteran has a current psychatiric diosder 
other than PTSD which was first manifested in or is 
etiologically related to his service.  

It was also noted that, in the last 35 years, he had problems 
with depression and anxiety attacks with nightmares but was 
unaware of the availability of medication for it until 
approximately 2000.  Given the medical evidcne that the 
Veteran incurred a stroke and that diagnoses of Alzheimer's 
disease and senile dementia were assigned before the Veteran 
related this hisotyr of chronicity and continuity of 
psychatiric symptoms following service, the Veteran's lay 
statements, which were not provided until after these medical 
diagnoses were assigned, are of little probative or persasive 
value.  Because the statements of the Veteran's wife are 
provided after so many years have elapsed following the 
Veteran's serivcedischarge, those statmeetns are of little 
persuasive value or probative value to establish chronicity 
and continuity of a psychatiric diosder which began in  

However, the available service personnel records do not 
reflect the Veteran's alleged stressful event.

The Board notes that several doctors and clinicians, and the 
Veteran and his wife, have referred to his war time 
experiences and exposure to chemical war fare that caused his 
claimed PTSD.  However, no specifics of the incident(s) have 
been offered that would allow meaningful inquiry to verify 
the event and circumstances, despite repeated VA requests for 
detailed information on all stressor allegations.  Further, 
the Veteran does not clearly state, and no doctor finds, that 
such an event is the cause of the Veteran's current 
psychiatric problems.  In fact, VA and non-VA medical records 
dated since 2006, reflect that the Veteran was treated for 
Alzheimer's type dementia, delusions, and psychosis, but are 
devoid of a diagnosis of, or treatment, for PTSD.  

While certain records, such as an October 2002 evaluation by 
L.P, MD, include a diagnosis of PTSD, those records also 
reflect that the Veteran was disoriented to time and place.  
Other clinical records describe the Veteran as disoriented as 
to his own age, with the Veteran sometimes reporting he was 
in his 50s (he was in his 70s) and sometimes reporting he was 
in his 90s.  The October 2002 evaluation describes the 
Veteran as "confabulatory."  In November 2002, the Veteran 
would wrap up in a blanket and state that he was in a 
foxhole.  The Veteran's service personnel records demonstrate 
that, although he was probably trained how to make, use, and 
fight from a foxhole, the Veteran did not, in fact, engage in 
combat with the enemy.  His training about use of a foxhole 
for military purposes cannot be considered a stressor, in the 
absence of more specific evidence of a verifiable stressor.  

The recent medical evidence does not include a medical 
opinion or other medical evidence showing that the Veteran 
currently has PTSD.  See Rabideau v. Derwinski, 2Vet. App. at 
143; Degmetich; Brammer, supra.

The Board accords far more weight to the official records of 
the events and finds the Veteran's recall unreliable.  Dr. 
L.P., the October 2002 private evaluator who rendered the 
PTSD diagnosis, noted the Veteran's impaired memory as well.  
In the absence of any verified stressor event, there can be 
no valid diagnosis of PTSD.  In the absence of a valid 
diagnosis, service connection for PTSD cannot be granted.  
The claim for service connection for PTSD must be denied.
*	
*	Moreover, the record demonstrates that no psychiatric 
disorder was found in service or on examination for 
separation from service in June 1970, and the first post 
service evidence of record of depression is from 1998, 
more than 28 years after the Veteran's separation from 
service.  In a February 2002 written statement, Dr. D.L.T. 
said that the Veteran had severe anxiety and depression 
and senile dementia with memory loss and auditory and 
visual hallucinations.  
*	
*	As noted, the more recent VA and non-VA medical records 
include diagnoses of, and treatment for, Alzheimer's type 
dementia (July 2005), mood disorder (March 2006), 
delusional disorder, dementia and depression (January 
2007), and psychosis (November 2008).  However, no medical 
opinion or other medical evidence relating the Veteran's 
psychiatric disorders to service or any incident of 
service has been presented.
*	 
While the Veteran and his wife maintain that he has PTSD 
related to his active service, as lay persons they have not 
been shown to be capable of making medical conclusions, thus, 
their statements regarding diagnosis and causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, neither he nor 
his wife has medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  And although the Veteran is competent in 
certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, he is not 
competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  The Veteran is undoubtedly sincere 
in his belief that he experienced stressors in service.  The 
statements of the Veteran's wife that the Veteran found his 
military service working with missiles stressful is 
undoubtedly accurate.  However, as lay individuals, the 
Veteran and his wife are not competent to distinguish the 
"stress" of service from an event which is a "stressor" 
which may be etiologically linked to PTSD.  Moreover, neither 
the Veteran nor his wife has identified an event which they 
have identified as a "stressor" with sufficient specificity 
as to allow verification or corroboration of the stressor.    

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative medical evidence of record is against the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, including PTSD and his claim must be denied.
ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


